Case 2:20-cv-10073-TJH-GJS Document 13 Filed 01/21/21 Page 1 of 1 Page ID #:120


 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     MICHAEL O. DEVAUGHN,
                                                 Case No. 2:20-cv-10073-TJH (GJS)
12                  Petitioner
13            v.                                  JUDGMENT [JS-6]
14     U.S. MARSHAL SERVICE, et al.,
15                  Respondents.
16
17
18          Pursuant to the Court’s Order Dismissing Petition Without Prejudice,
19
20          IT IS ADJUDGED that the above-captioned case is dismissed without
21    prejudice as moot.
22
23    DATED: JANUARY 21, 2021
24
                                             ___________________________________
25                                           HON. TERRY J. HATTER, JR.
26                                           UNITED STATES DISTRICT JUDGE

27
28
